EXECUTION COPY
 
AGREEMENT
 
This Agreement (the “Agreement”), dated as of December 7, 2011, by and between
CYTOSORBENTS CORPORATION, a Nevada corporation, (the “Company”), and LINCOLN
PARK CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).
 
WHEREAS:
 
A.           The Company and the Investor are parties to a Purchase Agreement
dated as of May 5, 2010 (the “Purchase Agreement”), pursuant to which, among
other things, the Company has the right to sell to the Investor, at its sole
discretion, up to $6,000,000 of the Company’s common stock, par value $0.001 per
share (“Common Stock”), upon the terms and subject to the conditions of the
Purchase Agreement;
 
B.           The Company and the Investor are parties to a Registration Rights
Agreement dated as of May 5, 2010 (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company agreed to file a registration
statement with the Securities and Exchange Commission (“SEC”) covering the
Purchase Shares and Additional Commitment Shares of  issued and issuable
pursuant to the Purchase Agreement; and
 
C.           The Company and the Investor desire to terminate the Purchase
Agreement and the Registration Rights Agreement and all of their respective
obligations thereunder by mutual agreement in accordance with the terms and
subject to the conditions herein set forth;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:
 
 
1.
The Company and Investor hereby mutually agree to terminate the Purchase
Agreement and the Registration Rights Agreement, and all of the Company’s and
the Investor’s respective future covenants, agreements, obligations and
commitments thereunder, effective as of December 7, 2011 and any and all rights,
duties and obligations arising thereunder or in connection with the Purchase
Agreement, and the Transaction Documents (other than this Agreement) are now and
hereafter fully and finally terminated, provided, however, that (i) the
representations and warranties of the Investor and Company contained in Sections
3 and 4 of the Purchase Agreement, (ii) the indemnification provisions set forth
in Section 9 of the Purchase Agreement, and (iii) the agreements and covenants
set forth in Section 12 of the Purchase Agreement shall survive such termination
for a period of twelve (12) months succeeding the date of this Agreement in
accordance with the Purchase Agreement.  This Agreement, the rights of the
parties under and in connection herewith, and all actions arising in whole or
part under or in connection herewith will be governed by and construed in
accordance with the laws of the State of Illinois. The parties hereby
irrevocably and unconditionally submit to the jurisdiction of any federal or
state court located sitting in the City of Chicago, County of Cook and State of
Illinois over any dispute for purposes of any action, suit or proceeding arising
out of or relating to this Agreement. Each party irrevocably waives any
objection it may have to the venue of any action, suit or proceeding brought in
such court or to the convenience of the forum. No modification or waiver of any
provision hereof shall be enforceable unless approved by the Investor in
writing. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. This Agreement may
be executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Any notices, consents or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered: (i) upon receipt when delivered personally; (ii) upon receipt
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 
If to the Company:
 
CytoSorbents Corporation
7 Deer Park Drive, Suite K
Monmouth Junction, NJ 08852
Telephone:          732-329-8885
Facsimile:            732-329-8650
Attention:           Chief Executive Officer
 
With a copy to:
 
Anslow & Jaclin LLP
195 Route 9 South
Manalapan NJ 07726
Telephone:          732-409-1212
Facsimile:            732-577-1188
Attention:           Gregg E. Jaclin, Esq.
 
If to the Investor:
 
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
 
 
 

--------------------------------------------------------------------------------

 
 
Chicago, IL 60654
Telephone:          312-822-9300
Facsimile:            312-822-9301
Attention:           Josh Scheinfeld/Jonathan Cope
 
If to the Transfer Agent:
 
American Stock Transfer and Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Telephone:  718-921-8257
Facsimile:    718-921-8355
Attention:
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) of this Section 6, respectively.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.
 

 
THE COMPANY:
     
CYTOSORBENTS CORPORATION
     
By:
  /s/ Phillip Chan    
Name:
Phillip Chan
   
Title:
 Chief Executive Officer
         
INVESTOR:
         
LINCOLN PARK CAPITAL FUND, LLC
 
BY: ROCKLEDGE CAPITAL CORPORATION
       
By:
/s/ Josh Scheinfeld     Name: Josh Scheinfeld     Title: President        

 
 
 

--------------------------------------------------------------------------------

 